DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claim
Claims 1-5 are pending and considered in the present Office action.

Claim Objections
Claim 3 is objected to because of the following informalities:  Claim 3, lines 4-5, refer to “nickel cobalt manganese composite hydroxide particles”, which is already recited in claim 1; thus, claim 3 should follow with “the nickel cobalt manganese composite hydroxide particles”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is unclear at what temperature (i.e., room temperature, 650 °C, etc.) the “temperature rise” starts or whether “the end of calcination” includes the 1-5 hour hold at the calcination temperature, thereby making the scope of “the overall calcination time” unclear. Examiner assumes “the start of temperature rise” is from 650 °C. Examiner further assumes “the end of calcination” includes the 1-5 hour hold at the calcination temperature (i.e., 850 °C - 1000 °C).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, and 3-5 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Mori et al. (JP 4915488, for which EP 2,653,447 is used as a translation), hereinafter Mori.
Regarding Claim 1, Mori teaches a manufacturing method for producing a cathode active material for a non-aqueous electrolyte secondary battery (see e.g., Title, and para. [0001]) comprising: 
a crystallization process of obtaining nickel cobalt manganese composite hydroxide particles that are expressed by the general formula (B): NixCoyMnzMt(OH)2+α, where x + y + z + t = 1, 0.3 ≤ x ≤ 0.7, 0.1 ≤ y ≤ 0.4, 0.1 ≤ z ≤ 0.4, 0 ≤ t ≤ 0.01, 0 ≤ α ≤ 0.5, and M is one or more element selected from among Ca, Mg, Al, Ti, V, Cr, Zr, Nb, Mo, and W (see e.g., paras. [0075]-[0077]); 
a mixing process (i.e., “Mixing Step”, paras. [0158]-[0163], and examples) for obtaining a lithium mixture by mixing a lithium compound with the nickel cobalt manganese composite hydroxide particles so that the ratio of the number of lithium atoms with respect to the total number of atoms of metal elements other than lithium becomes 0.95 to 1.20; and 
a calcination process for obtaining lithium nickel cobalt manganese composite oxide particles by performing calcination of the lithium mixture in an oxidizing atmosphere (see e.g., paras. [0164]-[0174]). Specifically, Mori teaches performing a temporary calcination from 350 °C to 800 °C (thereby suggested the claimed 650 °C), then heating to a calcination temperature of 800 °C to 980 °C (para. [0165]) at a rate of 3 to 10 °C/min (para. [0168]) and holding for 2 to 24 hours (paras. [0169]). Thus, Mori suggests the amount of time from the temporary calcination temperature (e.g., 650 °C) to the calcination temperature (e.g., 900 °C, which is between 800 ° C to 980 °C, and exemplified in the samples) is between 0.5 hours to 1.5 hours (e.g., 900 °C – 650 °C = 250 °C / 5 °C/min = 50 min) and the calcination temperature is between 850 °C to 1000 °C, and the temperature is maintained at this temperature for 1.0 hour to 5.0 hours. See also Examples (paras. [0200]-[0265]), and claims.
Regarding Claim 3, Mori teaches the average particle size in the crystallization process (of the nickel cobalt manganese composite hydroxide particles) is in the range of 3 µm to 20 µm (e.g., 3-7µm), and the index [(d90 -d10)/average particle size], which indicates the spread of the particle size distribution of the secondary particles, is 0.60 or less (e.g., 0.55 or less), see para. [0055], examples (paras. [0200]-[0265]), and claims.
Regarding Claim 4, Mori teaches a heat-treatment process (i.e., “Heat Treatment Step”, paras. [0152]-[0157]) before the mixing process for heat treating the nickel cobalt manganese composite hydroxide particles to a temperature in the range of 105 °C to 400 °C (e.g., 105 °C to remove moisture).
Regarding Claim 5, Mori teaches a crushing process (i.e., “Cracking”, para. [0175]) for crushing the lithium nickel cobalt manganese composite oxide particles that were obtained in the calcination process.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Mori (cited above under 102).
Claims 1 and 3-5 are rejected for the same reasons as detailed above under 102 with the following additional statement. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages. MPEP 21440.5 I, and II.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mori (cited above).
Regarding Claim 2, Mori teaches increasing the temperature to the calcination temperature at a rate of 3 to 10 °C/min (para. [0168]); thus, Mori suggests the time from the temporary calcination temperature (e.g., 650 °C, which is between 350 °C to 800 °C) to the calcination temperature (e.g., 900 °C, which is between 800 °C to 980 °C) at a rate of, e.g., 7 °C/min (which is between 3-10 °C/min) takes a little over 0.5 hours. Mori teaches holding the calcination temperature for 2 to 24 hours (see e.g., [0169], e.g., 4 hours, which is between 2 and 24 hours).  In view of the foregoing, Mori suggests the overall calcination time from the start of temperature rise (i.e., 650 °C) to the end of calcination (i.e., including the hold at the calcination temperature) is 3.0 hours to 9.0 hours (i.e., about 0.5 hours + 4 hours). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages. MPEP 21440.5 I, and II.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Makimura (WO 2013/098624, of record) in view of Toya et al. (JP 2011-116580, machine translation provided), hereinafter Makimura and Toya.
Regarding Claims 1 and 2, Makimura a teaches a manufacturing method for producing a cathode active material for a non-aqueous electrolyte secondary battery (see e.g., title and para. [0032]) comprising: 
a crystallization process of obtaining nickel cobalt manganese composite hydroxide particles that are expressed by the general formula (B): NixCoyMnzMt(OH)2+α, where x + y + z + t = 1, 0.3 ≤ x ≤ 0.7, 0.1 ≤ y ≤ 0.4, 0.1 ≤ z ≤ 0.4, 0 ≤ t ≤ 0.01, 0 ≤ α ≤ 0.5, and M is one or more element selected from among Zr, Nb, and W (see e.g., paras. [0015]-[0018], and [0032]); 
a mixing process for obtaining a lithium mixture by mixing a lithium compound with the nickel cobalt manganese composite hydroxide particles so that the ratio of the number of lithium atoms with respect to the total number of atoms of metal elements other than lithium becomes 0.95 to 1.20 (e.g., 1.04, see e.g., paras. [0019], and [0032]); and 
a calcination process for obtaining lithium nickel cobalt manganese composite oxide particles by performing calcination of the lithium mixture in an oxidizing atmosphere (i.e., air, paras. [0020],[0032]). Makimura teaches calcination is achieved by increasing the temperature over 2 hours to a temperature of 930 °C (i.e., a heating rate of 7.75 °C/min) and holding for the temperature for 13 hours. In view of the foregoing, Makimura suggests the amount of time from 650 °C to the calcination temperature (e.g., 930 °C) is between 0.5 hours to 1.5 hours (i.e., 930 °C – 650 °C = 250 °C/7.75 °C/min = about 36 min) and the calcination temperature is between 850 °C to 1000 °C. 
Makimura does not teach the calcination temperature is held between 1 to 5 hours or that the overall calcination time is 3 to 9 hours. However, Toya suggests holding the firing temperature (i.e., 800 °C to 1000 °C) for 1 hour or more (or 5 to 15 hours) sufficiently produces lithium nickel cobalt manganese composite oxides, paras. [0051]-[0053]. It would be obvious to one having ordinary skill in the art the calcination temperature of Makimura (i.e., 930 °C) is held between 1-15 hours (e.g., 5 hours) with the expectation of sufficiently producing lithium nickel cobalt manganese composite oxide, as suggested by Toya.  Makimura as modified by Toya suggests the overall calcination time from the start of temperature rise (e.g., 650 °C) to the end of calcination (930 °C, including the hold time, i.e., 5 hours as detailed above) is 3 to 9 hours i.e., 36 mins + 5 hours = about 5.5 hours. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages. MPEP 21440.5 I, and II.
Regarding Claim 3, Makimura does not teach the size or the index [(d90 -d10)/average particle size] of the composite hydroxide particles. However, Toya teaches the positive electrode active material is strongly affected by the composite hydroxide particles; that is, the size and distribution of the composite hydroxide particles produce similar particles in the positive electrode active material. The composite hydroxide particles preferably have an average particle size in the range of 3 µm to 20 µm (e.g., 3-7 µm) to achieve a desirable packing density and specific surface area, such that output characteristic of the battery do not deteriorate; further, adjusting the index [(d90 -d10)/average particle size] of the composite hydroxide particles to 0.55 or less, results in a narrow particle size distribution and uniform particle size in the positive electrode active material obtained therefrom such that good cycle characteristics and output can be achieved. See e.g., paras. [0062]-[0063]. It would be obvious to one having ordinary skill in the art the average particle size and index [(d90 -d10)/average particle size] of the composite hydroxide particles of Makimura are within the claimed ranges with the expectation of good cycle characteristics and output, as suggested by Toya.
Regarding Claim 4, Makimura teaches a heat-treatment process before the mixing process for heat treating the nickel cobalt manganese composite hydroxide particles to a temperature in the range of 105 °C to 400 °C (e.g., 120 °C, para. [0032]).
Regarding Claim 5, Makimura does not teach a crushing process. However, Toya teaches a crushing process to release the aggregate generated by sintering between secondary particles during calcination; the secondary particles are separated without destroying them, see e.g., paras. [0043], and [0110]. It would be obvious to one having ordinary skill in the art the lithium nickel cobalt manganese composite oxide particles are crushed to release the secondary particles from the aggregate without destroying them. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA KOROVINA whose telephone number is (571)272-9835. The examiner can normally be reached M-Th 7am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA KOROVINA/Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729